Citation Nr: 0120227	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right wrist 
disability, including tendonitis, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from September 20, 1972, to 
August 2, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision.  In his 
June 2000 appeal, the veteran requested a hearing at the 
local VA office before a member of the Board.  The veteran 
was notified of the date that the hearing was scheduled, but 
he failed to appear.  

In a March 2000 notice of disagreement and in the June 2000 
substantive appeal, the veteran referred to a left wrist 
disability.  In the June 2000 appeal, he also referred to a 
post-traumatic stress disorder, arm disabilities, hand 
disabilities, and disabilities of the lumbar and cervical 
spine.  Issues regarding such contentions have not been 
developed for review by the Board; they are consequently 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran experiences right wrist pain, stiffness, 
swelling, and an occasional locking sensation; dorsiflexion 
is performed to 40 degrees without pain and 50 degrees with 
pain, palmar flexion to 70 degrees without pain and 80 
degrees with pain, ulnar deviation to 20 degrees without pain 
and 30 degrees with pain, and radial deviation to 0 degrees 
without pain and 5 degrees with pain. 

2.  The veteran's service-connected hemorrhoids do not result 
in persistent bleeding with secondary anemia or persistent 
bleeding with fissures.



CONCLUSIONS OF LAW

1.  An increased rating for right wrist disability with 
tendonitis is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5214 and 5215 
(2000).

2.  An increased rating for hemorrhoids is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, it is the more recent 
evidence that is of primary concern, since it provides the 
most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

I.  Right Wrist

In November 1974 the RO granted service connection for 
residuals of an injury to the right wrist with chronic 
tendonitis and assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  In January 1999, the veteran 
requested that the RO increase this rating.  

Under Diagnostic Code 5215, limitation of dorsiflexion of 
either wrist to less than 15 degrees or limitation of palmar 
flexion in line with the forearm warrants a 10 percent 
evaluation.  A 10 percent rating is the highest rating that 
may be assigned for limitation of motion of the wrist without 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 
(2000).  Diagnostic Code 5214 provides that ankylosis of the 
major wrist, if unfavorable in any degree of palmar flexion 
or with ulnar or radial deviation, warrants a 50 percent 
disability rating.  Ankylosis in any other position, except 
favorable, warrants a 40 percent disability rating.  
Favorable ankylosis, in 20 to 30 degrees of dorsiflexion, 
warrants a 20 percent disability rating.  The Board notes 
that extremely unfavorable ankylosis is rated as loss of use 
of the hand under 38 C.F.R. § 4.71a, Diagnostic Code 5125 
(2000).  

Limitation of pronation, or fixation of the hand in certain 
degrees of supination or pronation warrants ratings higher 
than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2000).  Also, malunion or nonunion of the radius or ulna may 
result in the award of ratings greater than 10 percent, 
depending on the alignment, amount of bone loss, or location 
of nonunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 
5212 (2000).  In all wrist injuries, multiple impaired finger 
movements due to tendon tie-up, or muscle or nerve injury, 
are to be separately rated and combined, with the combined 
rating not to exceed the rating for loss of use of the hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5213, note (2000).  

The evidence of record relating to the veteran's right wrist 
disability includes six VA examination reports, the first of 
which was conducted in November 1974.  That report presents a 
history of a right wrist sprain incurred in service.  It 
notes the veteran's complaints of weakness in the dominant 
right hand as well as a clinically observed full range of 
motion in the wrist, with well functioning fingers.  In 
addition, the examiner noted no evidence of inflammation.  A 
VA examination conducted in September 1982 reflected 
complaints of some swelling upon heavy lifting or frequent 
use but a full range of motion with some pain.  X-rays taken 
at that time were normal.  The third VA examination, which 
was performed in November 1992, revealed the inability to 
oppose the thumb tip to the tip of the little finger due to 
pain, but he had good grasping strength and dexterity.  Pain 
was noted in the wrist and small joints of both hands, but no 
tendonitis.  A February 1998 VA examination report shows 
complaints of aching pain 70 to 75 percent of the time, with 
activity aggravating the symptoms.  The veteran complained of 
some weakness, stiffness, swelling, and occasional flare-
ups-triggered by increased activity-lasting a few days.  
The veteran denied using a brace and the clinical examination 
disclosed mild tenderness to moderate palpation, but no 
swelling.  Grip, grasp, pinch, fist formation were all graded 
5 of 5.  The report reflected that the veteran could 
approximate the fingers and strength was 5 of 5.  Range of 
motion in dorsiflexion was 60 degrees, palmar flexion 45 
degrees, radial deviation 20 degrees, and ulnar deviation 30 
degrees.  The examiner diagnosed status post injury with 
chronic tendonitis of the right wrist.  

An April 1999 VA examination revealed a history of right 
ulnar fracture in a November 1996 motor vehicle accident.  
Since that accident, the veteran experienced bilateral wrist 
pain on a level of 9 (on a scale where 10 is the most 
severe), with associated stiffness, swelling and giving away.  
The veteran denied locking or grinding sensations.  He 
related to the examiner that he treated the condition with 
hot packs and Motrin.  Bilateral joint pain flare-ups were 
reported to be at a level of 10, lasting several hours, and 
occurring 2 to 3 times a month.  Further, the veteran 
reported a history of carpal tunnel bilaterally, receiving 
cortisone injections, and limitations on activities.  The 
clinical examination showed no erythema, edema or scars 
present, good grip strength and a range of motion including 
dorsiflexion of 60 degrees, palmar flexion of 60 degrees, 
radial deviation of 10 degrees, and ulnar deviation of 40 
degrees.  The diagnosis was chronic tendonitis of the wrists, 
right greater than the left.  

The most recent VA examination was conducted in April 2000.  
The report of the examination documented complaints of near 
constant pain on a level of 9, stiffness, swelling, an 
occasional locking sensation, and occasional use of a lace-up 
brace for flare-ups.  The report notes a history of right 
ganglion cyst aspiration in January 2000 with steroid 
injections.  A clinical examination revealed a ganglion cyst 
on the palmar aspect of his right wrist, good radial pulse, 
no intrinsic or thenar atrophy, palmar flexion to 70 degrees 
without pain and 80 degrees with pain, dorsiflexion to 40 
degrees without pain and 50 degrees with pain, ulnar 
deviation to 20 degrees without pain and 30 degrees with 
pain, and radial deviation to 0 degrees without pain and 5 
degrees with pain.  The examiner diagnosed a ganglion cyst.   

After considering all the evidence of record, the Board finds 
that the veteran's service-connected right wrist disability 
warrants no more than a 10 percent rating.  In reaching this 
finding, the Board acknowledges the veteran's complaints of 
pain and functional loss attributable to pain on use.  
However, it should be pointed out that the veteran is already 
receiving the highest rating for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(even though there was evidence that the appellant had some 
functional loss due to pain in his wrist, a remand for the 
Board to consider functional loss due to pain was not 
appropriate since the appellant was already receiving the 
maximum disability rating under Diagnostic Code 5215 for 
limitation of motion).  Given the fact that there is no 
higher evaluation available under Diagnostic Code 5215 and 
that there is no evidence of symptomatology supporting a 
rating for ankylosis under Diagnostic Code 5214, and because 
there is no suggestion that the veteran's wrist disability 
currently causes any loss of supination or pronation, or has 
resulted in nonunion or malunion, the Board is of the view 
that a higher rating is not warranted.  In this regard, it 
should be pointed out that the disability service connected 
by the RO does not contemplate loss of finger motion or 
neurologic symptoms such as carpal tunnel syndrome.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating.  

II.  Hemorrhoids

Presently, the veteran's service-connected hemorrhoids are 
rated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2000).  Under Diagnostic Code 7336, a 
10 percent rating is assigned for external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned for persistent bleeding with 
secondary anemia or persistent bleeding with fissures.  
Diagnostic Code 7336.

The service medical records reveal that on repeated occasions 
the veteran was treated for hemorrhoids, including surgery.  
Private medical records document that the veteran had a 
hemorrhoidectomy and sigmoidoscopy in September 1976.  The 
results of a September 1982 VA examination were normal, 
except for the discovery of a small internal hemorrhoid.  A 
November 1992 VA examination disclosed internal hemorrhoids 
palpated posteriorly and laterally, three external 
hemorrhoids, normal vault, and good sphincter tone.  At that 
time, the veteran reported bleeding two times over a six-
month period.  He reported daily soiling.  The history 
provided by the veteran at a February 1998 VA examination 
included flare-ups once a week upon strenuous exertion or 
heavy lifting, pain, itching, burning, swelling, and 
bleeding.  Sphincter control was 100 percent, with occasional 
involuntary fecal leakage, bleeding and thrombosis.  The 
clinical examination revealed no colostomy, no evidence of 
fecal leakage, no signs of anemia, no fissures, and no 
bleeding.  The examiner noted red, inflamed, and tender 
internal hemorrhoids at 3 and 9 o'clock and three external 
rectal tags.  

An April 1999 VA examiner diagnosed external hemorrhoids 
after a clinical examination showed numerous external 
hemorrhoids, guaiac negative stool, no internal hemorrhoids, 
normal sphincter tone, no fissures, and no evidence of 
bleeding.  An April 2000 VA examination revealed numerous 
external hemorrhoids, no internal hemorrhoids, normal 
sphincter tones, and no signs or symptoms of anemia or 
fissures.  The veteran reported some bleeding in the past but 
no thrombosis or incontinence.  

Having considered the evidence of record as summarized above, 
the Board finds that the veteran's service-connected 
hemorrhoids do not warrant an increased rating.  Despite the 
veteran's contentions to the contrary, the record is devoid 
of evidence that he has fissures or anemia.  Further, while 
the evidence of record shows occasional bleeding, it does not 
rise to the level of persistent bleeding, such as would allow 
a 20 percent rating under Diagnostic Code 7336, especially 
given the absence of fissures or anemia.  The preponderance 
of the evidence is therefore against the claim.

III.  Veterans Claims Assistance Act of 2000

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which became effective during the pendency of this 
appeal.  Codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran was notified of the evidence 
needed to substantiate his claim.  The RO issued three 
statements of the case each outlining the specific legal 
provisions relied on as to these claims, the facts developed 
in the case, and the reasons for reaching the decision on 
these claims.  

With respect to the obligations of VA to assist the veteran 
in completing his application, several comments made by the 
veteran require attention.  First, during the April 2000 VA 
examination the veteran advised the examiner that he had a 
right ganglion cyst aspiration with steroid injection in 
January 2000 at the Gravette Medical Center.  Second, in his 
March 2000 notice of disagreement and June 2000 appeal (VA 
Form 9) the veteran made comments regarding the right wrist 
disability which could be construed as suggesting the 
presence of outstanding medical evidence.  The notice of 
disagreement notes that VA had been providing the veteran 
acetaminophen, ibuprofen and cortisone shots for years.  The 
VA Form 9 reflects that VA told the veteran that he had a 
condition of the skeletal system (i.e. bone disease), that he 
has a statement from a civilian doctor stating he has 
problems, and that a practitioner from Tulsa, Oklahoma said 
that the veteran had lumbar root disease and cervical root 
disorder many years ago.

The Board observes that, as to information regarding a right 
ganglion cyst, bone disease, lumbar root disease and cervical 
root disorder, these are unrelated to the disability for 
which the veteran is service connected and which the Board 
has addressed in its decision above.  With respect to the 
comments in the notice of disagreement and VA Form 9, the 
timeframe of the recited events is defined only in terms of 
many years ago resulting in a liminal identification of any 
related medical records.  Further, it is unclear whether the 
veteran is referring to treatment records which are already 
associated with the file.  For example, his comments note 
cortisone treatments which are already shown in the medical 
evidence of record from 1991 and 1992.  Therefore, the Board 
finds that a remand based on the above-noted comments in 
order to help the veteran obtain any outstanding medical 
records is not required.  This is so because there is no 
reasonable possibility of aiding the veteran in 
substantiating his claim.

In reaching this conclusion, the Board is cognizant of the 
fact that there are six VA examination reports in the claims 
file that appear to thoroughly document the nature, severity, 
and progress of the veteran's pain and limitation of motion 
in the right wrist over the years.  Therefore, the Board is 
of the view that further action to develop this case at the 
RO level is unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  



ORDER

The claim for an increased rating for right wrist disability 
with tendonitis is denied.

The claim for an increased rating for hemorrhoids is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

